                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

 CLIMAX PORTBLE MACHINE TOOLS,                       Case No. 3:18-cv-1825-AC
 INC.,
                                                     OPINION AND ORDER
                Plaintiff,

        v.

 TRAWEMA GMBH, a foreign company,
 GÜNTER CRAMER, an individual,
 SIMON HECK, an individual, and JOHN
 DOES 1 through 3, individuals,

                Defendants.

John Rothermich, K&L GATES LLP, 1 SW Columbia Street, Suite 1900, Portland OR 97204;
Philip M. Guess, K&L Gates LLP, 925 4th Avenue, Suite 2900, Seattle, WA 98104. Of
Attorneys for Plaintiff.

Michael E. Haglund, Christopher Lundberg, and Eric J. Brickenstein, HAGLUND KELLEY LLP,
200 SW Market Street, Suite 1777, Portland, OR 97201. Of Attorneys for Defendants Trawema
GmbH, Günter Cramer, and Simon Heck.

Michael H. Simon, District Judge.

       United States Magistrate Judge John V. Acosta issued Findings and Recommendation in

this case on November 13, 2019. ECF 37. Judge Acosta recommended that Defendants’ motion

to dismiss for lack of personal jurisdiction should be granted and this case should be dismissed

without prejudice. Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified


PAGE 1 – OPINION AND ORDER
proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

Plaintiff timely filed an objection (ECF 40) to which Defendants responded. ECF 43. Plaintiff

objects to the entirety of the findings and recommendation. After the considering the issue de

novo, for the reasons discussed below, the Court declines to adopt the Findings and

Recommendation and denies Defendants’ motion.

A. Legal Standards

        In a motion to dismiss for lack of personal jurisdiction under Rule 12(b)(2) of the Federal

Rules of Civil Procedure, the plaintiff bears the burden of proving that the court’s exercise of

jurisdiction is proper. See Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th

Cir. 2004). When resolving such a motion on written materials, rather than after an evidentiary

hearing, the court need “only inquire into whether the plaintiff’s pleadings and affidavits make a

prima facie showing of personal jurisdiction.” Id. (quotation marks omitted) (quoting Caruth v.

Int’l Psychoanalytical Ass’n, 59 F.3d 126, 128 (9th Cir. 1995)). Although a plaintiff may not rest

solely on the bare allegations of its complaint, a court must take uncontroverted allegations in the

complaint as true. Id. In addition, a court must resolve conflicts between the parties over

statements in affidavits in the plaintiff’s favor. Id.

        Unless a federal statute governs personal jurisdiction, a district court applies the law of

the forum state. See Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th Cir. 2008). Oregon’s long-

arm statute is co-extensive with constitutional standards. Gray & Co. v. Firstenberg Mach.

Co., 913 F.2d 758, 760 (9th Cir. 1990) (citing Or. R. Civ. P. 4(L); Oregon ex rel. Hydraulic

Servocontrols Corp. v. Dale, 657 P.2d 211, 212 (Or. 1982). Thus, the Court need only determine

whether its exercise of personal jurisdiction over Defendants would offend constitutional due

process requirements. See Boschetto, 539 F.3d at 1015; see also Hydraulic Servocontrols, 657

P.2d at 212.


PAGE 2 – OPINION AND ORDER
       Due process requires that the defendant “have certain minimum contacts with [the forum]

such that the maintenance of the suit does not offend ‘traditional notions of fair play and

substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (citations omitted).

The Supreme Court has rejected the application of “mechanical” tests to determine personal

jurisdiction. Id. at 319; see also Burger King Corp. v. Rudzewicz, 471 U.S. 462, 478 (1985).

Rather, a court should consider the “quality and nature of the activity in relation to the fair and

orderly administration of the laws which it was the purpose of the due process clause to insure.”

Int’l Shoe, 326 U.S. at 319.

       Plaintiff does not assert general jurisdiction but only specific jurisdiction. “The inquiry

whether a forum State may assert specific jurisdiction over a nonresident defendant ‘focuses on

the relationship among the defendant, the forum, and the litigation.’” Axiom Foods, Inc. v.

Acerchem Int’l, Inc., 874 F.3d 1064, 1068 (9th Cir. 2017) (quoting Walden v. Fiore, 571 U.S.

277, 287 (2014)).

               As to specific jurisdiction, [the Ninth Circuit] generally conduct[s]
               a three-part inquiry—commonly referred to as the minimum
               contacts test—to determine whether a defendant has sufficient
               contacts with the forum to warrant the court’s exercise of
               jurisdiction:

               “(1) The non-resident defendant must purposefully direct his
               activities or consummate some transaction with the forum or
               resident thereof; or perform some act by which he purposefully
               avails himself of the privilege of conducting activities in the
               forum, thereby invoking the benefits and protections of its laws;

               (2) the claim must be one which arises out of or relates to the
               defendant’s forum-related activities; and

               (3) the exercise of jurisdiction must comport with fair play and
               substantial justice, i.e. it must be reasonable.”

Freestream Aircraft (Bermuda) Ltd. v. Aero Law Grp., 905 F.3d 597, 603 (9th Cir. 2018)

(quoting Schwarzenegger, 374 F.3d at 802). The plaintiff bears the burden of satisfying the first


PAGE 3 – OPINION AND ORDER
two prongs. Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1228 (9th Cir. 2011). If a

plaintiff does that, the burden of satisfying the third prong then shifts to the defendant to present

a “compelling case” that the exercise of jurisdiction would not be reasonable. Burger King, 471

U.S. at 476-77. “Generally, ‘[t]he commission of an intentional tort in a state is a purposeful act

that will satisfy the first two requirements [of the minimum contacts test].’” Freestream

Aircraft, 905 F.3d at 603 (alterations in original) (quoting Paccar Int’l, Inc. v. Commercial Bank

of Kuwait, S.A.K., 757 F.2d 1058, 1064 (9th Cir. 1985)).

       The first prong embodies two distinct, although sometimes conflated, concepts:

purposeful availment and purposeful direction. Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1155

(9th Cir. 2006). The purposeful direction test, often called the “effects” test, derives from Calder

v. Jones, 465 U.S. 783 (1984). “A purposeful availment analysis is most often used in suits

sounding in contract. A purposeful direction analysis, on the other hand, is most often used in

suits sounding in tort.” Schwarzenegger, 374 F.3d at 802 (citations omitted). The key, however,

is where the allegedly wrongful conduct took place. Freestream Aircraft, 905 F.3d at 604-06. For

tortious conduct that takes place within the forum state, the purposeful availment test under

Paccar is appropriate, while the purposeful direction analysis is appropriate for tortious conduct

that takes place outside the forum state but has an effect within the forum state. Id. (“Read

together, those statements comparing within-forum-state versus out-of-forum-state conduct, and

contract versus tort actions, suggest that a purposeful direction analysis naturally applies in suits

sounding in tort where the tort was committed outside the forum state. . . . This review of the

history of the effects doctrine and its place in our jurisprudence makes clear that Paccar, not

Calder, is the proper starting place where an intentional tort is committed within the forum state.

Paccar was rooted in the well-settled understanding that the commission of a tort within the




PAGE 4 – OPINION AND ORDER
forum state usually supports the exercise of personal jurisdiction. . . . The effects doctrine, on the

other hand, makes more sense when dealing with out-of-forum tortfeasors.”).

B. Discussion

       Plaintiff alleges that Defendants Günter Cramer and Simon Heck (collectively, the

“Individual Defendants”), two former employees of Plaintiff’s German subsidiary Climax

GmbH, and the Individual Defendants’ new employer, Defendant Trawema GmbH

(“Trawema”), misappropriated Plaintiff’s confidential information and used it to the detriment of

Plaintiff. Specifically, Plaintiff alleges that the Individual Defendants, while still employed by

Plaintiff, downloaded confidential files from Plaintiff’s computer server in Oregon and otherwise

obtained confidential design files from Plaintiff’s headquarters in Oregon so that Trawema could

manufacture copies of two of Plaintiff’s products and sell them in competition with Plaintiff.

Defendants moved to dismiss based on lack of personal jurisdiction.

       Judge Acosta applied the effects test in analyzing personal jurisdiction. That test requires

an “intentional act” aimed at the forum. Judge Acosta found that the Individual Defendants were

authorized to access the confidential files during their employment, and thus that the Individual

Defendants’ acquisition of the trade secrets was not through an “improper means.” Judge Acosta

therefore found that the alleged misappropriation, and what he found to be the associated

“intentional act” for jurisdictional purposes, occurred in Germany where Defendants allegedly

used or disclosed the trade secrets, and not in Oregon where the trade secrets were acquired.

       Plaintiff argues that this conclusion by Judge Acosta was erroneous. Plaintiff asserts that

the Amended Complaint alleges that the Individual Defendants obtained the trade secrets with

the intent to steal that information and use that information to compete with Plaintiff, making the

acquisitions of the trade secrets wrongful. Plaintiff also argues that even if the Individual

Defendants’ acquisitions of the trade secrets were not in and of themselves wrongful, those acts


PAGE 5 – OPINION AND ORDER
still support personal jurisdiction because the Ninth Circuit instructs that all contacts are

considered in a jurisdictional analysis, not only wrongful contacts. See Yahoo! Inc. v. La Ligue

Contre Le Racisme Et L’Antisemitisme, 433 F.3d 1199, 1207 (9th Cir. 2006) (en banc)) (“In any

personal jurisdiction case we must evaluate all of a defendant’s contacts with the forum state,

whether or not those contacts involve wrongful activity by the defendant.”). Plaintiff also argues

that the Court should not consider “improper means,” because that relates to the merits of

Plaintiff’s trade secrets claims and is not appropriate in a motion brought under Rule 12. Plaintiff

asserts that the Court should instead consider whether the Individual Defendants engaged in

intentional acts directed at the forum that are the “but for” cause of Plaintiff’s alleged harm,

which Plaintiff contends is the appropriate effects test standard. Plaintiff argues that the

Individual Defendants’ contacts with Oregon, including their acquisitions of the trade secrets,

meet that test.

        Plaintiff also argues that the Court has jurisdiction over Trawema, the corporate

defendant, based on its ratification of the acts of its founder, Günter Cramer, and because Simon

Heck acted as Trawema’s agent in the final months of his employment with Plaintiff. Plaintiff,

however, did not allege that Mr. Heck acted as an agent of Trawema in acquiring the trade

secrets, or that Trawema ratified the allegedly wrongful conduct of the Individual Defendants.

        1. Whether a tort occurred in Oregon—Purposeful Availment

        Given the Ninth Circuit’s guidance in Freestream Aircraft, the threshold question is

whether part of the alleged tortious conduct occurred in Oregon.1 If so, the Paccar purposeful

availment analysis is appropriate, and not the effects test under Calder. See Freestream


        1
         Because all of Plaintiff’s alleged claims arise out of Defendants’ alleged
misappropriation of trade secrets, the Court analyzes whether the factual allegations involving
that conduct support personal jurisdiction.



PAGE 6 – OPINION AND ORDER
Aircraft, 905 F.3d at 606 (“[T]he ‘effects’ test appears unnecessary where, as here, part of the

alleged tort occurred in [the forum].” (alterations in original) (quoting Martensen v. Koch, 942 F.

Supp. 2d 983, 994 (N.D. Cal. 2013))). Although Freestream Aircraft involved tortious conduct

and alleged contacts where the tortfeasor was physically present in the forum state, the Ninth

Circuit specifically noted certain types of contacts for which the effects test would not be

appropriate, even though the contacts did not involve the tortfeasor being present in the forum

state. This included sending a cease and desist letter to the forum state and the serving of process

in the forum state. Id. Thus, for the Paccar analysis to apply, the alleged tortfeasor need not be

present in the forum state.

        Plaintiff alleges that at all relevant times it maintained the alleged confidential

information on its server, known as the “the Vault,” in Newberg, Oregon. Plaintiff concedes that

the Individual Defendants had authorization during their employment to access the Vault for

legitimate work purposes. Plaintiff alleges, however, that during and after their employment the

Individual Defendants “misappropriated” trade secrets, that this misappropriation was willful and

malicious, and that the Individual Defendants requested and obtained trade secret information

from the Newberg headquarters “for the purpose of using this information for a competitive

enterprise.” Although the allegations could have been clearer about the Individual Defendants’

alleged intent when they allegedly acquired the trade secrets from Oregon, the allegations are

sufficient at this stage of the litigation to show that Plaintiff is alleging that the Individual

Defendants did not have permission to access the alleged trade secrets to use for a competitive

enterprise, this was their intent in accessing and acquiring Plaintiff’s alleged trade secrets, and

thus they did not have permission for their alleged acquisition of the trade secrets. Plaintiff’s

allegations also show that the Individual Defendants knew that the alleged trade secrets were




PAGE 7 – OPINION AND ORDER
located in Oregon, because the Individual Defendants knew that the Vault was in Oregon, and

because the Individual Defendants contacted persons in Oregon to request certain trade secret

information and access to those trade secrets. Further, the declaration filed by Mr. Cramer

demonstrates his knowledge that the server was located in Oregon.

       The Individual Defendants submitted declarations stating that they did not access

Plaintiff’s server or acquire Plaintiff’s trade secret information for any unauthorized purpose.

Plaintiff submitted email correspondence showing that the Individual Defendants requested

information from the Vault and from Oregon employees related to the allegedly reverse-

engineered machines, and a declaration explaining how the machines could not have been

reversed-engineered without the trade secret information. Thus, the parties dispute the Individual

Defendants’ intent related to their acquisition of the alleged trade secrets and their purported use

of those trade secrets. Disputed factual contentions, however, do not defeat personal jurisdiction

on a motion under Rule 12(b)(2). See Schwarzenegger, 374 F.3d at 800.

       Plaintiff alleges that the Individual Defendants, while in Germany, accessed the Vault, in

Oregon, and allegedly accessed trade secret information for an unauthorized purpose with an

improper intent to take that information for a competitive entity. The question for jurisdiction

purposes, therefore, is whether that alleged act constituted committing a tort “in Oregon” or the

tort of misappropriation in Germany, with an effect in Oregon. The Court finds that the better

analysis is that it was a tort that was at least in part committed in Oregon, even though the

Individual Defendants were not physically present in Oregon, and thus falls under the

“purposeful availment” Paccar analysis.

       Other courts similarly have described this type of tort in the “purposeful availment”

context instead of, or along with, “purposeful direction.” For example, the Second Circuit




PAGE 8 – OPINION AND ORDER
analyzed a case involving similar facts in MacDermid, Inc. v. Deiter, 702 F.3d 725 (2d

Cir. 2012). In MacDermid, the plaintiff alleged that a former employer accessed the plaintiff’s

server and obtained trade secret information and then improperly used that information. The

Second Circuit, in reversing the district court and finding personal jurisdiction over the former

employee, explained:

               “[I]t is essential in each case that there be some act by which the
               defendant purposefully avails itself of the privilege of conducting
               activities within the forum State, thus invoking the benefits and
               protections of its laws.” Burger King, 471 U.S. at 475 (internal
               quotation marks omitted). Physical presence in the forum state,
               however, is not required. Id. at 476.

               We believe that this test is met here. Deiter purposefully availed
               herself of the privilege of conducting activities within Connecticut
               because she was aware “of the centralization and housing of the
               companies’ e-mail system and the storage of confidential,
               proprietary information and trade secrets” in Waterbury,
               Connecticut, and she used that email system and its Connecticut
               servers in retrieving and emailing confidential files. Most Internet
               users, perhaps, have no idea of the location of the servers through
               which they send their emails. Here, however, MacDermid has
               alleged that Deiter knew that the email servers she used and the
               confidential files she misappropriated were both located in
               Connecticut. She used those servers to send an email which itself
               constituted the alleged tort. And in addition to purposefully
               availing herself of the privilege of conducting computer activities
               in Connecticut, she directed her allegedly tortious conduct towards
               MacDermid, a Connecticut corporation. Cf. Calder, 465 U.S.
               at 790 (holding California jurisdiction to be proper over Florida
               writer and publisher who directed their tortious conduct,
               defamation, toward a California resident).

Id. at 730. Thus, it appears that the Second Circuit found jurisdiction under purposeful availment,

and found, in addition, jurisdiction under Calder through purposeful direction.

       Other courts also have found that acquisition of trade secrets from a server in the forum

state with knowledge of its location, or other intentional and knowing improper use of a

computer server in the forum state, creates enough minimum contacts to support personal



PAGE 9 – OPINION AND ORDER
jurisdiction, without analyzing the effects test. See, e.g., Intercon, Inc. v. Bell Atl. Internet Sols.,

Inc., 205 F.3d 1244, 1248 (10th Cir. 2000) (finding when email was accidentally routed to

another company’s server, after the defendant was notified of the mistake and continued to allow

the email to be routed to the server, the defendant’s conduct in allowing the routing and

accessing the plaintiff’s computer was knowing and intentional and therefore supported personal

jurisdiction, and noting that “[i]n analogous situations, courts have held the use of a computer or

network service located in a particular state created sufficient contacts to establish personal

jurisdiction”); Vivint, Inc. v. Bailie, 2017 WL 396655, at *3 (D. Utah Jan. 30, 2017)2 (finding

sufficient minimum contacts when the plaintiff alleged that the defendant knew where the server

was located, accessed the server remotely, removed customer information, and used that

information to solicit customers in other states); Rhapsody Sols., LLC v. Cryogenic Vessel

Alternatives, Inc., 2013 WL 820589, at *5 (S.D. Texas Mar. 5, 2013) (“Plaintiff’s causes of

action arise out of or relate to INOX’s contacts with the forum. As set forth above, Plaintiff has

produced evidence that INOX knew that the Exceed and INOVA software were located on

CVA’s server in Texas and that INOX regularly logged onto, accessed, and used both the Exceed

software and the INOVA software. Numerous courts have exercised personal jurisdiction over

nonresident defendants where the minimum contacts with the forum consisted of committing a

tort through accessing a server located in the forum state.” (footnote omitted)) (citing cases);

accord NTE LLC v. Kenny Constr. Co., 2015 WL 6407532, at *4 (N.D. Ill. Oct. 21, 2015)

(“Post-Walden, purposeful availment for intentional torts depends on whether the defendant

knows he is committing a tort in the forum. Therefore, determining whether accessing Illinois-




        2
            The court in Vivint notes the effects test, but does not appear to apply it.



PAGE 10 – OPINION AND ORDER
based servers constitutes targeting the forum raises the question of whether or not Nalcor knew

of the servers’ location at the time of the activity.”).

        Plaintiff adequately alleges that the Individual Defendants knew that the Vault was in

Oregon. Thus, the proper analysis for Plaintiff’s claims is the Paccar purposeful availment

analysis, because part of the alleged tort of misappropriation of trade secrets occurred in Oregon.

This part of the tort occurred when the Individual Defendants are alleged to have knowingly

accessed the server they knew was located in Oregon to acquire trade secret information for an

unauthorized and improper purpose. See MacDermid, 702 F.3d at 730; NTE LLC, 2015

WL 6407532, at *4; Rhapsody Sols, 2013 WL 820589, at *5; accord Freestream Aircraft, 905

F.3d at 606.

        Along with the Individual Defendants’ knowledge of the location of the Vault, Plaintiff

alleges the following: (1) during their employment the Individual Defendants misappropriated

trade secrets; (2) during their employment the Individual Defendants requested and obtained

trade secret information from the Oregon headquarters for the purpose of using the information

for a competitive enterprise; (3) the Individual Defendants’ misappropriation of Plaintiff’s trade

secrets was willful and malicious; (4) Defendant Cramer personally requested from Plaintiff’s

Newberg headquarters specific trade secret information on the products that Plaintiff now allege

Defendant Cramer’s new company Trawema has copied and is selling; and (5) Defendant Heck

personally requested from Plaintiff’s Newberg headquarters specific trade secret information in

January 2016 on the products alleged to have been copied by Trawema and a few months later,

in May 2016, Defendant Heck started his employment with Trawema after he was laid off by

Plaintiff. Considering these allegations, and the additional evidence submitting during the




PAGE 11 – OPINION AND ORDER
briefing on Defendants’ motion, the Court finds that the Individual Defendants have sufficient

minimum contacts with Oregon to support personal jurisdiction.

       Defendants argue that under Walden, knowledge that a plaintiff is located in a state,

contacts with that plaintiff, and knowledge that harm will occur in a state is no longer sufficient

grounds on which to base personal jurisdiction. Walden holds that “the plaintiff cannot be the

only link between the defendant and the forum. Rather, it is the defendant’s conduct that must

form the necessary connection with the forum State that is the basis for its jurisdiction over

[them].” 571 U.S. at 285. This means that “the relationship must arise out of contacts that the

‘defendant himself’ creates with the forum State.” Id. at 284 (emphasis in original) (quoting

Burger King, 471 U.S. at 475). The analysis also must look the defendant’s contacts with the

forum state, and not with persons who reside there. Id. at 285.

       The facts alleged and supported by sufficient evidence for a prima facie case under the

standards for a jurisdictional motion are that the Individual Defendants knew that the server was

located in Oregon and then themselves retrieved items from that server for an unauthorized

purpose. Thus, the Individual Defendants are alleged to have engaged in their own acts with

respect to a server in Oregon, and not just with persons who reside in Oregon. The Individual

Defendants also are alleged to have themselves reached out to Plaintiff’s employees in Oregon to

request confidential files and access to other confidential information in order to take trade

secrets for a competitive entity, not for any legitimate purpose related to their employment.

These are not alleged routine communications with an Oregon resident. They rise to the level of

contacts with the forum state. All of these allegations involve conduct by the Individual

Defendants. Plaintiff is not the only link between the Individual Defendants and Oregon. Thus,

Walden does not preclude the Court finding personal jurisdiction.




PAGE 12 – OPINION AND ORDER
        Plaintiff has not, however, alleged or provided sufficient evidence to support personal

jurisdiction with respect to Trawema. Plaintiff alleges that Trawema has knowledge that two of

its machines were copied from Plaintiff’s machines without permission. This, however, does not

provide minimum contacts between Trawema and Oregon. Plaintiff does not allege that either

Defendant Cramer or Defendant Heck were acting as Trawema’s agent when they engaged in

their allegedly wrongful conduct. Plaintiff does not allege when or how Trawema “ratified”

either of the Individual Defendants’ conduct. Indeed, the term “ratified” is nowhere in the

Amended Complaint. The only allegation relating to Trawema is that it bought a tool from an

Oregon company, and this allegation is an insufficient contact on which to support personal

jurisdiction.

        2. Whether there was an effect in Oregon—Purposeful Direction

        As an alternative basis for jurisdiction, assuming all of the alleged underlying tortious

conduct is considered outside Oregon, with only an effect felt in Oregon, and the purposeful

direction test therefore applies, the Court still has personal jurisdiction over the Individual

Defendants. Under the purposeful direction test, “the defendant allegedly must have

(1) committed an intentional act, (2) expressly aimed at the forum state, (3) causing harm that the

defendant knows is likely to be suffered in the forum state.” Yahoo!, 433 F.3d at 1206.

        Some courts expressly have applied the effects test in considering conduct similar to the

alleged conduct and have found it sufficient to support personal jurisidiction. See, e.g., NetApp,

Inc. v. Nimble Storage, Inc., 41 F. Supp. 3d 816, 825-27 (N.D. Cal. 2014) (applying the effects

test before the Ninth Circuit clarified how torts should be analyzed in Freestream Aircraft, and

finding the test met for all causes of action based on allegations that the defendant knew where

the plaintiff’s computer system was located, remotely accessed the computer system, and

obtained secure information without permission, despite the defendant’s affidavit denying that


PAGE 13 – OPINION AND ORDER
conduct). The Individual Defendants are alleged to have intentionally accessed Plaintiff’s server,

in Oregon to obtain trade secret information for an unauthorized purpose. The Individual

Defendants also are alleged to have intentionally contacted Plaintiff’s employees in Oregon to

obtain trade secret information. These are intentional acts. Plaintiff submitted supporting

evidence, so there is more in the record than bare allegations. The Individual Defendants also are

alleged to have known that the server was in Oregon. Thus, all the acts were aimed at the forum

state.

         The Individual Defendants are alleged to have engaged in these acts with the intent to

misappropriate trade secrets to help establish and aid a competitive entity. It is reasonable that

they would know this would harm Plaintiff in the forum state. Thus, all three prongs of the

effects test are met and the Court finds enough minimum contacts related to the Individual

Defendants. For the reasons discussed above, however, the effects test is not met with respect to

Trawema.

         3. Fair Play and Substantial Justice

         The exercise of jurisdiction must also “comport with fair play and substantial justice.”

Burger King, 471 U.S. at 476. “Once minimum contacts is shown, a rebuttable presumption

arises that the exercise of jurisdiction is reasonable.” Sinatra v. Nat’l Enquirer, Inc., 854

F.2d 1191, 1195 (9th Cir. 1988). The defendant then “must present a compelling case that the

presence of some other considerations would render jurisdiction unreasonable.” Burger

King, 471 U.S. at 477.

         The considers several factors in this analysis, including:

                (1) the extent of the defendants’ purposeful injection into the
                forum state’s affairs; (2) the burden on the defendant of defending
                in the forum; (3) the extent of the conflict with the sovereignty of
                the defendant’s state; (4) the forum state’s interest in adjudicating
                the dispute; (5) the most efficient judicial resolution of the


PAGE 14 – OPINION AND ORDER
               controversy; (6) the importance of the forum to the plaintiff’s
               interest in convenient and effective relief; and (7) the existence of
               an alternative forum.

CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1079 (9th Cir. 2011) (quoting Dole

Food Co. v. Watts, 303 F.3d 1104, 1114 (9th Cir. 2002)).

       The Individual Defendants are accused of “intentionally accessing a former [employer’s]

databases for financial gain.” NetApp, 41 F. Supp. 3d at 828. This a significant purposeful

injection into Oregon’s affairs, and Oregon has a significant interest and adjudicating this

dispute. Id.; see also MacDermid, 702 F.3d at 730-31. The Court recognizes the burden to the

Individual Defendants in subjecting them to suit in Oregon when they live in Germany, but

“courts have appropriately exercised jurisdiction over foreign parties.” NetApp, 41 F. Supp. 3d

at 828 (finding reasonable personal jurisdiction over Australian defendant alleged to have

improperly accessed California computer system). Moreover, the only alternative jurisdiction

suggested by Defendants is Germany, which is equally burdensome on Plaintiff.

       As explained by the Second Circuit in conducting a similar analysis in the factually

similar case of MacDermid:

               Having considered [the reasonableness] factors, we conclude that
               they support the exercise of personal jurisdiction in this case. First,
               although Deiter would have to travel to Connecticut to defend this
               suit, this burden alone does not render the exercise of personal
               jurisdiction unreasonable. See Kernan v. Kurz–Hastings, Inc., 175
               F.3d 236, 244 (2d Cir.1999) (holding that burden on Japanese
               defendant was insufficient to overcome its minimum contacts,
               particularly because “the conveniences of modern communication
               and transportation ease what would have been a serious burden
               only a few decades ago”). Second, both Connecticut and
               MacDermid have significant interests in resolving the matter in
               Connecticut. Not only is the company based in Connecticut, which
               is where the majority of corporate witnesses are located, but also
               Connecticut has an interest in the proper interpretation of its laws.
               Chloe, 616 F.3d at 173 (holding that exercise of personal
               jurisdiction is reasonable where, inter alia, forum state has an
               interest “in providing effective means of redress for its residents”);


PAGE 15 – OPINION AND ORDER
               Kernan, 175 F.3d at 244-45 (holding that exercise of personal
               jurisdiction is reasonable in New York where injured plaintiff was
               a New York resident and New York laws indisputably applied). Cf.
               Metropolitan Life Ins. Co. v. Robertson-Ceco, Corp., 84 F.3d 560,
               574 (2d Cir. 1996) (holding that exercise of personal jurisdiction
               was not reasonable where injury did not occur in forum state and
               plaintiff was not based in forum state). Further, efficiency and
               social policies against computer-based theft are generally best
               served by adjudication in the state from which computer files have
               been misappropriated. Accordingly, we conclude that jurisdiction
               is reasonable in this case.

MacDermid, 702 F.3d at 731. The Court agrees with this reasoning. Defendants have not

provided a compelling case that some other factor supports a finding that personal jurisdiction is

unreasonable. The Court therefore concludes that personal jurisdiction over the Individual

Defendants is reasonable in this case.

C. Conclusion

       The Court declines to adopt the Findings and Recommendation (ECF 37). Defendants’

motion to dismiss for lack of personal jurisdiction (ECF 20) is GRANTED IN PART AND

DENIED IN PART. It is granted with respect to Defendant Trawema GmbH and denied with

respect to Defendants Günter Cramer and Simon Heck. Dismissal of Trawema GmgH is without

prejudice and leave to amend is granted with respect to the claims against Trawema GmbH, if

Plaintiff can make such allegations in good faith. If Plaintiff believes jurisdictional discovery is

required, Plaintiff may file a motion with the Court.

       IT IS SO ORDERED.

       DATED this 19th day of March, 2020.

                                                        /s/ Michael H. Simon
                                                        Michael H. Simon
                                                        United States District Judge




PAGE 16 – OPINION AND ORDER
